 380DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees as to union activitiesHowever, to characterize the acts of theEmployer as "spying" is not warranted by the conversation between two supervisoryemployees overheard by NunnThe ascertaining by the Employer that Cruson wasthe believed leader of the union organizational activites could have been obtainedfrom General Foreman Segura who was voluntarily informed by Cruson that unionorganization was bring consideredConsequently the discharge of Cruson is notregarded as establishing that his activities were necessarily reported to the Employerin order to secure a $35 rewardIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Employer set forth in section III above, occurring in con-nection with its operations described in section I, above, leave a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYHaving found that the Respondent Employer has engaged in unfair labor prac-tices, it will be recommended that the Respondent Employer cease and desist there-from and take certain affirmative and remedial action designed to effectuate thepolicies of the ActSince the discharge of Cruson was clearly a violation ofSection 8 (a)( I) of the Act and was aimed at discouraging the exercise of the em-ployees' rights guaranteed by Section 7 of the Act, as well as in violation of Section8(a) (3) of the Act, it will be recommended that the Employer make Cruson wholein accordance with the Board's usual policies, for wage losses incurredas a con-sequence of his discharge during the period from December 12, 1958, until the datethat Cruson is offered unconditional reinstatement to his former employment at theDallas plant of the EmployerItwill also be recommended that the Employer take steps consistent with therecommendations indicated herein with respect to interrogating employees as totheir union activities and threatening to fire employees for organizational activitiesOn the basis of the foreging findings of fact, and upon the entire record in thecase,I make the followingCONCLUSIONS OF LAW1InternationalMolders and Foundry Workers of North America, AFL-CIO,Local #2, is a labor organization within the meaning of Section 2(5) of the Act2Fort Worth Steel and Machinery Company is an employerwithin the meaningof Section 2(2) of the Act3By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, including the discharge of Dwahn Doyle Cruson,and interrogation of employees as to union activities and threatening to dischargeemployees because of union activities, the Employer has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act4 By discriminating in regard to the hire and tenure of employment of DwahnDoyle Cruson, thereby discouraging membership in a labor organization, the Em-ployer has engaged in and is engaging in unfair labor practices within the meaningof Section8(a) (3) of the Act5 The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication IBendix Aviation CorporationandUnited Tool and Model Work-ers (Ind,),Petitioner.Case No. 3 RC-.215 November 25,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficerThe hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed125 NLRB No 47 BENDIX AVIATION CORPORATION381Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Bean, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of theAct24.The appropriate unit :The Petitioner seeks to sever a group of employees in the toolroomand the model shop from the existing production and maintenanceunit, which has been represented by the Intervenor for several years.The Employer and Intervenor contend that the unit sought is inappro-priate either on a craft or departmental basis.The toolroom:The toolroom, which is known as department 9135,is located on the second floor of the plant in an enclosed area. Itsfunction is to fabricate, sharpen, alter, and repair tools and fixtures,and contains jig bores, grinders, lathes, drill presses, shapers, millingmachines, etc.There are some 53 employees in the toolroom, including16 toolmakers A, 4 toolmakers B, 2 toolmaker leaders, a toolroommachinist, 2 tool and cutter leaders, 10 tool and cutter sharpeners A, 4tool and cutter sharpeners B, 4 repair machinists, 2 machine repairleaders, and several machine cleaners, machine oilers, crib clerks, anda scrap salvager.The toolroom is supervised by its own foreman, andis part of the manufacturing division.The Petitioner seeks to repre-sent only the toolmakers and machinists in the toolroom.Althoughthe Employer has no formal apprenticeship program, toolroom em-ployees are required to have sufficient training and experience to do thework.Some have been hired from the outside while others havebeen upgraded from the ranks of qualified production workers.The tool cutters and sharpeners work in a separate area in the tool-room.They grind and make tools for cutting purposes and workfrom drawings in the same way as the toolmakers, the only difference1 The Intervenor, United Steelworkers of America, AFL-CIO, and the Employer de-clined to stipulate that the Petitioner is a labor organization within the meaning of theAct.The evidence shows that Petitioner was organized in June 1959 for the purpose ofrepresenting toolmakers and modelmakers,that the chief officers' have been elected andare functioning and that a constitution and bylaws are in the process of being drafted.We therefore find that Petitioner is a labor organization.SeeSilvino Giannasca, d/b/aImperial Reed t Rattan Furniture Co.,117 NLRB 495, 496.2 The Intervenor contends that its current 3-year contract, which will expire October 15,1959, is a bar.Under the Board's rules,a petition filed at any time during the third yearof a 3-year contract is timely.Pacific Coast Association of Pulp and Paper Manu-facturers,121 NLRB 990.As the petition was filed August 8, 1959, before the expirationof the third year, we find that the contract is not a bar to this proceeding. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing that the former make tools for cutting materials whereas thelattermake tools for holding parts.The repair machinists install,maintain, and repair simple and complicated machine tools of allkinds.They must be able to read blueprints, layouts, and sketchesand understand technical data supplied by the ma,nufa turer.Thetool cutters and sharpeners have their own inunediate supervision onthe day shift and are under the general foreman on the night shift.The repair machinists are under the general foreman on the day shiftand under the toolroom foreman on the night shift.As in the caseof the toolmakers, there is no formal apprenticeship program, butthese men must be qualified and experienced in their field.The remaining classifications in the toolroom include the crib at-tendants who perform the usual tasks of this classification and themachine oilers and cleaners who are under the general foreman of thetoolroom, take their assignments from him and also work in otherparts of the plant, cleaning and oiling machines. The testimony showsthey have alwaysbeen considered as part of the toolroom force.Thereis also a scrap collector, who merely reports to the toolroom but worksalmost entirely throughout the plant collecting scrap and hauling itaway.He is not considered as part of the established toolroompersonnel.The model shop:This shop is located some 50 feet from the tool-room, and is also enclosed. Its main function is to make prototypes,but it also fabricates special orders. It employs modelmakers andexperimental machinists who use the same kind of machines andpossess the same skills as the toolmakers and machinists in the tool-room. It has its own foreman on the first shift. The second shiftworks under the general foreman. It is considered part of theengineering department.Department 500:This is a special shop located directly across thehall from the toolroom. It contains jig bores and jig grinders and isengaged in custom and special work, which would not be economicaltomake on the main production lines.The record shows thatthe machinists in this shop have comparable skills, classifications,,and wage rates as those in the toolroom.Although it appears fromthe evidence that this department is virtually a machine shop and noother employees duplicate the work done by the employees, the Peti-tioner does not seek to represent them.As indicated above, the Employer does not have a formal apprentice-ship training program. It hires skilled men with sufficient experienceto perform the required task.Although the evidence shows that the three shops referred to aboveare separate departments, it is clear that the three groups of employees BENDIX AVIATION CORPORATION383are engaged in closely related functions and that their classificationsare largely similar.In view of the foregoing, we find that the unitsought by the Petitioner, limited to the model shop and toa segmentof the toolroom, is inappropriate.3However, we find that the entiretoolrooin, the model shop, and department 500 employees comprise afunctionally distinct and homogeneous departmental group, who may,if they so desire, constitute a separate appropriate unit.4As the Peti-tioner is a labor organization newly organized for the purpose ofrepresenting these classifications of employees, we shall permit thetoolroom, model shop, and department 500 employees to determinewhether they desire to be represented separately by the Petitioner.The unit which may be found appropriate herein islargerthan theunit requested by the Petitioner.However, in view of the sufficiencyof the Petitioner's showing of interest in the larger unit, we shalldirect an election among the following employees at the Employer'sUtica, New York, plant.5All employees in the toolroom including toolmakers, machinists,tool cutters and sharpeners, repair machinists and their leadmen,machine cleaners, machine oilers, and crib clerks, all employees in themodel shop including crib clerks, and all employees in department500 but excluding the scrap collectors,e office clerical employees, profes-sional employees, foremen, guards, all other employees, and all super-visors as defined in the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described above, which the Board, under such circumstancesfinds to be appropriate.In the event a majority do not vote for thePetitioner, they will be taken to have indicated their desire to remainpart of the existing unit and the Regional Director will issue a certi-fication of results of election to such effect.[Text of Direction of Election omitted from publication.]3 Cf.Dana Corporation,122 NLRB 365,where the Board excluded the cutter sharpenersfrom a toolroom unit.In theInstant ease,we find that the cutter sharpeners havecomparable skills with the toolmakers and machinists in the toolroom,and therefore havea sufficient community of interest to warrant their inclusion in the same unit with thelatter.4Lear,Inc.,123 NLRB 713.6 The Regional Director is authorized to permit the withdrawal of the petition withoutprejudice upon timely request of the Petitioner.Radio d Television Station, WFLA(The Tribune Company),120 NLRB 903,905, footnote 8.6As the scrap collector is not considered part of the toolroom and works practically allthe time outside the toolroom,we find he has no community of interest with the em-ployees in the toolroom and shall exclude him from the voting group for which an electionis herein directed.